Title: To George Washington from Louis-Philippe Gallot de Lormerie, 28 May 1789
From: Lormerie, Louis-Philippe Gallot de
To: Washington, George

 

Excellençe
28 May 1789.

Vos vertus civiles et vos talens militaires ont donné a Votre Patrie la Liberté et le Bonheur; mais leur influence sur celui du Globe entier est encor Préferable a mes yeux. Cest a ce Grand But que tend tout homme qui se sent digne d’arriver a L’immortalité. L’univers vous a décerné d’avançe cette illustration.
Daignés donc, Exçellence, agréer L’hommage d’une idée que je crois selon vos Principes. Je ne crains point de Présenter un Plan de Paix perpètuelle a un Général qui est Encor plus Philosophe que Guerrier. Si vous L’honorés de votre suffrâge il lui donnera un Grand Poids et le Genre humain vous auroit encor cette nouvelle et importante obligation.
L’Agriculture etant une de mes Principales et plus chéres obligations j’ai receuilli des Graines que j’ai L’honneur de vous adresser il s’en trouvera peut être quelques unes que n’a point encore la Virginie.
J’ai une Grace, General, a vous demander a cet Egard, Cest de vouloir bien ordonner qu’on Envoye de ces mêmes Graines (et dans la même caisse) lannée Prochaine lors qu’elles auront Produit, et même des aprésent de celles dont les Paquets sont doubles, telles que les Lormeries, auxquelles j’ai donné mon nom en faveur de L’utilité dont je Pense qu’elles pouront être dans le Pays de Kentucky pres de Loüis-ville. j’ai acquis dans ce canton 6700 acres de Mr Sam: Blackden sur les Bords de l’Ohio pres Doërun, a quelque distançe de la Riviére salée.
Vous connoissés sans doute par vous même Général ou par messieurs vos amis quelque bon cultivateur dans ce canton qui soit curieux de nouvelles et surtout d’utiles productions. J’Enverrai sou peu de tems une instruction sur la Culture des Raçines, Lormeries, Je vous supplie de les recommander Particulièrement.
J’aurois eté deja visiter mes Possessions, en Kentucky, mais la Crainte d’Etre Pillé et même asassiné par les sauvâges soit dans la route, soit dans mon habitation, m’a arrêté. Ce Beau Pays, au Centre des Etats unis, et qui peut leur Procurer un commerce si florissant par le Misissipi ne sera t’il donc pas protegé contre ces horribles Dévastations? ce sera sans doute un des premiers

fruits du Gouvernement sage et ferme, que vous verrés, Excellençe, de Donner a lamérique. Quels Biens inappréçiables, et prochains elle doit en retirer!
J’ai l’honneur de vous Présenter aussi, Genéral, un ouvrage français, ou vous verrés que mes compatriotes savent apprèçier et Chanter vos vertus, et vos talens.
J’y Joins aussi un Petit ouvrâge intitulé Etrennes de la Vertu, dont je suis coopèrateur et qui contient quelques traits honorables pour la nation française. Jose Espérer que dans vos Dèlassemens, Excellençe, vous daignerés jetter sur ces Productions d’un peuple qui a combattu Glorieusemum pour vous et sous vos ordres, quelques regards indulgens.
Le Col: Samuel Blackden avec lequel j’ai L’avantage d’etre lié d’amitié depuis trois ans a la bonté de me donner une Lettre pour votre Exçellençe et Cest prinçipalement sous ses auspiçés que j’ai Lhonneur de vous écrire et de vous suppliër d’agréer les sentimens de la Profonde et sincère vénération, dans lesquels Je Suis, De Votre Exçellençe, le très humble et trés obeissant serviteur

De Lormerie


Gentilhomme de S. A. R. Mgr Comte D’Artois, frère du roi, membre correspondant de la societé Royale d’agriculture, et de celle Philantropique de Paris, rùi St nicuise, a Paris

